                                          Case 4:19-cv-02252-YGR Document 92 Filed 03/05/21 Page 1 of 3




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     BRIAN BEST,                                        Case No. 4:19-cv-02252-YGR
                                                        Plaintiff,                          ORDER DENYING MOTION FOR EXTENSION
                                   7
                                                                                            OF TIME, DENYING MOTION FOR
                                                 v.                                         SANCTIONS, AND DEEMING WITHDRAWN
                                   8
                                                                                            DISCOVERY LETTER BRIEF
                                   9     VIRGIL SMITH,
                                                                                            Re: Dkt. Nos. 83, 85, 88
                                                        Defendant.
                                  10

                                  11

                                  12          Pro se plaintiff Brian Best filed a motion for extension of time in which to file a third
Northern District of California
 United States District Court




                                  13   amended complaint on January 8, 2021, (Dkt. No. 83.) and a motion for sanctions filed on January

                                  14   29, 2021. (Dkt. No. 85.) Defendant Virgil Smith filed a discovery letter brief detailing ongoing

                                  15   discovery issues in this matter. (Dkt. No. 88.) The motions came on for hearing and were heard

                                  16   by the Court on March 5, 2021 by Zoom videoconference.

                                  17          Having carefully considered the briefing and arguments submitted in this matter, and for

                                  18   the reasons set forth in full detail on the record, the Court HEREBY ORDERS as follows: the motion

                                  19   for extension of time in which to file a third amended complaint is DENIED; the motion for

                                  20   sanctions is DENIED; and the discovery letter brief is DEEMED WITHDRAWN in light of

                                  21   defendant’s counsel’s representations at the hearing.

                                  22          Moreover, the Court further STATES and ORDERS as follows:

                                  23                 The Court REFERS discovery in this action to Magistrate Judge Donna M. Ryu;

                                  24                 By noon on Monday, March 8, 2021, the parties are to meet and confer and

                                  25                  exchange two-pages each detailing any and all ongoing discovery disputes that they

                                  26                  would like to address with Magistrate Judge Ryu. Counsel for defendant is

                                  27                  thereafter instructed to combine these pages together and to file this on the docket

                                  28                  by the close of business on Monday, March 8, 2021; and
                                       Case 4:19-cv-02252-YGR Document 92 Filed 03/05/21 Page 2 of 3




                                   1            To the extent Mr. Best wishes to amend his complaint, he shall file a separate

                                   2             motion requesting leave to file a third amended complaint. Any such motion shall

                                   3             follow the Federal Rules of Civil Procedure (specifically, Rules 15 and 16) and

                                   4             shall detail the good cause, if any, for the filing of the third amended complaint.

                                   5             Best is instructed to ensure that the proposed third amended complaint is filed as an

                                   6             attachment to his motion. Mr. Best is further reminded that instructions on drafting

                                   7             a third amended complaint can be found in the Court’s previous Order at Docket

                                   8             Number 74 at pages 2 to 3, which relevantly states as follows:

                                   9
                                                 Accordingly, the Court provides Mr. Best leave to amend his
                                  10             operative complaint in order to give him the opportunity to file a
                                                 simple, concise and direct Third Amended Complaint which:
                                  11
                                                 1. States clearly and simply each claim he seeks to bring in federal
                                  12             court as required under Rule 8, and he should:
Northern District of California
 United States District Court




                                  13                    a. Set forth each claim in a separate numbered paragraph;
                                  14                    b. Identify each Defendant and the specific action or actions
                                                        each Defendant took, or failed to take, that allegedly caused
                                  15                    the deprivation of Plaintiff's constitutional rights; and
                                  16                    c. Identify the injury resulting from each claim;
                                  17             2. Explains how he has exhausted his administrative remedies as to
                                                 each claim as against each Defendant before he filed this action;
                                  18
                                                 3. Does not make conclusory allegations linking each Defendant by
                                  19             listing them as having “direct involvement” to his claims without
                                                 specifying how each Defendant was linked through their actions;
                                  20
                                                 4. Does not name any Defendant who did not act but is linked solely
                                  21             in his or her respondent superior capacity or against whom Plaintiff
                                                 cannot allege facts that would establish either supervisorial or
                                  22             municipal liability; and
                                  23             5. Does not name Doe Defendants because any claims against Doe
                                                 Defendants were dismissed without prejudice to Mr. Best moving for
                                  24             leave to amend to add them as named defendants once he learns their
                                                 identities.
                                  25
                                                 . . . . Because the Third Amended Complaint completely replaces the
                                  26             original complaint, Mr. Best must include in it all the claims he wishes
                                                 to present. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir.),
                                  27             cert. denied, 506 U.S. 915 (1992). He may not incorporate material
                                                 from the original or prior complaints by reference. Mr. Best is further
                                  28             advised not to include claims or defendants that have already been
                                                                                    2
                                          Case 4:19-cv-02252-YGR Document 92 Filed 03/05/21 Page 3 of 3



                                                    dismissed with prejudice, but may include any such claims or
                                   1                defendants that were only dismissed without prejudice (e.g. the
                                                    Monell claim).
                                   2
                                             This Order terminates Docket Numbers 83, 85, and 88.
                                   3
                                             IT IS SO ORDERED.
                                   4
                                       Dated: March 5, 2021
                                   5

                                   6                                                             YVONNE GONZALEZ ROGERS
                                                                                                UNITED STATES DISTRICT JUDGE
                                   7

                                   8
                                       CC: MAGREF EMAIL; MAGISTRATE JUDGE DONNA M. RYU
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    3
